IN THE SUPREME COURT OF THE STATE OF NEVADA


                 CHRIS D. PARK, ON BEHALF OF AND                           No. 65735
                 AS POWER OF ATTORNEY FOR
                 JOSHUA RAY, AN INDIVIDUAL,
                 Appellants,
                 vs.
                 WELLS FARGO BANK, A NATIONAL
                                                                             FILED
                 ASSOCIATION; AND NATIONAL                                   JAN 122016
                                                                                    2016
                 DEFAULT SERVICING                                                CIE.K.   LINDEMAN
                 CORPORATION, A NEVADA FOREIGN                            CLERK                       RI

                 CORPORATION.
                 Respondents.

                                   ORDER OF REVERSAL AND REMAND

                              This is an appeal from a district court order granting a motion
                 to dismiss in a quiet title action. Eighth Judicial District Court, Clark
                 County; David B. Barker, Judge.
                              This court reviews an order granting a motion to dismiss de
                 novo. See Buzz Stew, LLC v. City of N. Las Vegas,        124 Nev. 224, 227-28,
                 181 P.3d 670, 672 (2008). We rigorously review a decision to dismiss a
                 complaint under NRCP 12(b)(5) on appeal, with all alleged facts in the
                 complaint presumed true and all inferences drawn in favor of the
                 complainant. Id. Dismissing a complaint is appropriate "only if it appears
                 beyond a doubt that [the plaintiff] could prove no set of facts, which, if
                 true, would entitle [the plaintiff] to relief."   Id. at 228, 181 P.3d at 672.
                 We review all legal conclusions de novo. Id.
                             Having considered appellant's arguments and the record on
                 appeal, we conclude that the district court erred in granting the motion to
SUPREME COURT
        OF
      NEVADA


             a
(0) 1)147A
                                                                                    Ilo-b233
                   dismiss. Under SFR Investments Pool 1, LLC v. U.S. Bank, N.A.,       130
                   Nev., Adv. Op. 75, 334 P.3d 408 (2014), appellant's claim that the HOA
                   lien had priority and that the subsequent foreclosure sale extinguished
                   respondent's interest was sufficient to survive a motion to dismiss for
                   failure to state a claim. Accordingly, we
                                 ORDER the judgment of the district court REVERSED AND
                   REMAND this matter to the district court for proceedings consistent with
                   this order.




                                                      Parraguirre


                                                                                   J.
                                                      Hardesty




                                                                                  J.




                                                      Gibbons


                                                                                  J.
                                                      Pickering

SUPREME COURT
       OF
    NEVADA
                                                        2
( 0) 19-17A e1,9
                 cc: Hon. David B. Barker, District Judge
                      Ara H. Shirinian, Settlement Judge
                      Howard Kim & Associates
                      Kang & Associates PLLC
                      Snell & Wilmer, LLP/Tucson•
                      Snell & Wilmer, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e